Citation Nr: 1623575	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastritis ("gastrointestinal disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  The Board remanded the claim in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2014 hearing, she stated that had been continually taking over-the-counter medications to combat her gastrointestinal symptoms since service separation.  She further testified that in 2010, she had an operation for a blood clot and was prescribed stronger medication for her gastrointestinal symptoms.  

A March 2010 hospital record, received by VA in January 2015, shows that she underwent surgery for a blood clot.  Discharge instructions show that, during her hospitalization, the Veteran was taking Pepcid, an over-the-counter medication used to treat gastrointestinal disorders, Carvedilol, Digoxin, Furosemide, Lisinopril, Simvastatin, Aspirin, Insulin, and vitamins.  A pharmacy receipt, also received by VA in January 2015, shows that the Veteran was taking prescription Famotidine, a medication used to treat gastrointestinal disorders, in April 2010.  See Dorland's Illustrated Medical Dictionary 678 (32nd ed. 2012).  There is no evidence of record that she was taking blood thinners or other medication to treat blood clots prior to the March 2010 blood clot surgery.  

Pursuant to the August 2014 Board remand, the Veteran was provided an examination in February 2016.  The claims file was not reviewed.  The examiner opined that, "for her current GERD condition, most likely etiology is blood thinners like Warfarin, ASA and Plavix.  Recently Veteran is taking Plavix and ASA for her DVT and CHF."  The examiner did not address the Veteran's report of continued symptoms and self-treatment, nor did she reconcile her opinion that blood thinners caused the current condition with the medical evidence of record indicating that the Veteran's gastrointestinal symptoms pre-existed her use of blood thinners.  The examination is inadequate as the examiner did not review the claims file and provided a medical opinion that is inconsistent with the relevant medical and lay evidence contained in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any gastrointestinal disorder.  

All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorder was incurred in military service.  

The examiner must discuss the Veteran's report that she has been taking over-the-counter medication to treat gastrointestinal symptoms since service separation.  The examiner is asked to review and discuss the March 2010 hospital discharge instructions showing the medications the Veteran was taking during her hospitalization and the April 2010 prescription record reflecting a prescription for Famotidine by a physician other than the attending or resident physician who performed the right brachial thromboembolectomy.  

The claims file must be reviewed in conjunction with this request and the examination report must reflect that such a review occurred.  

Any examiner is advised that the Veteran is competent to report in-service injuries, symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 
 
2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




